Exhibit 10.3

 

CONSULTANCY AGREEMENT

 

This Consultancy Agreement (“Agreement”) is effective as of April 13, 2020 (the
“Effective Date”) and is entered into by and between:

(1)

Merus US, Inc., a Delaware corporation (“Merus”);

and

(2)

Victor Sandor, M.D. (“Consultant”);

(Each of Merus and Consultant may hereinafter be referred to as a “Party” or
collectively referred to as the “Parties.”)

 

WHEREAS:

 

(A)

Consultant is an independent contractor and serves on the board of directors of
Merus N.V. (the “Board”); and

 

(B)

In addition to Consultant’s service on the Board, Merus wishes to engage
Consultant to provide services to Merus and its affiliates for a limited term,
and for the limited purpose of providing professional advice and guidance to
Merus and its affiliates with respect to the matters set out in this Agreement,
and Consultant is willing to provide such services subject to the terms and
conditions of this Agreement.

 

NOW THEREFORE, for mutual consideration, the receipt and adequacy of which are
acknowledged by the Parties, the Parties agree as follows:

 

1.

THE SERVICES

1.1

In addition to any services that Consultant may provide as a member of the
Board, Merus engages Consultant to provide, and Consultant agrees to provide,
professional advice and guidance to Merus  and its affiliates in the oversight
of (i) the medical, clinical operations, regulatory and biometrics functional
heads of Merus and its affiliates, (ii) the NRG1 program team and (iii) the
pharmacovigilance activities of Merus and its affiliates, and such other
consulting services as Merus may request from time to time (the “Services”).
Consultant shall provide Services only upon the written instruction of Merus or
any of its affiliates. For the avoidance of doubt, the Services do not include
services that Consultant may perform as a member of the Board.

1.2

Consultant is capable of providing the Services and shall be reasonably
available to provide the Services. Consultant shall carry out the Services in an
expert and diligent

1

--------------------------------------------------------------------------------

 

 

 

manner and shall, to the best of his ability, promptly comply with and observe
all lawful and reasonable requests given to Consultant by Merus or any of its
affiliates pursuant to this Agreement.

1.3

Consultant represents and warrants to Merus that he is under no contractual or
other restrictions or obligations that are inconsistent with the execution of
this Agreement, or that will interfere with the performance of the
Services.  Consultant represents and warrants that the execution and performance
of this Agreement will not violate any policies or procedures of any other
person or entity for which he performs services concurrently with those
performed herein.

1.4

Consultant shall comply with all applicable laws and regulations in the
performance of the Services.

1.5

Consultant shall not subcontract any work in connection with this Agreement
without the prior written consent of Merus.

2.

Consideration & EXpenses

2.1

In full consideration of Consultant’s full, prompt, and faithful performance of
the Services, Merus agrees to pay to Consultant a fee of $2,000 for each
four-hour day of Services rendered, up to a maximum of $60,000. Consultant will
be paid based on the actual hours spent on the Services.

2.2

In addition to the sum referred to in Clause 2.1, Merus shall reimburse
Consultant for reasonable expenses pre-approved by Merus, such as travel, hotel
and meal expenses in connection with the Services. Merus shall pay Consultant
the amounts due pursuant to Merus’s receipt of the written invoices including
receipts relating to the expenses.  For any expense greater than $1,000,
Consultant must seek prior approval from Merus to secure reimbursement.

2.3

Provided there is no reasonable dispute concerning the invoice raised by Merus,
each payment to Consultant shall be made by Merus within thirty (30) days of the
date of invoicing.

2.4

Invoices shall contain a specification of hours/days during which the Services
are performed and, in reasonable detail, the reasonable expenses pre-approved by
Merus and incurred by Consultant.

2.5

The consideration and reimbursement referred to in Clauses 2.1 and 2.2 shall be
the sole consideration due to Consultant in connection with the Services and
this Agreement. For the avoidance of doubt, such consideration and reimbursement
shall be in addition to any compensation Consultant receives for his service as
a member of the Board.

2.6

It is Consultant’s responsibility to comply with any obligations towards tax and
social security authorities that may result from this Agreement. Consultant
indemnifies Merus and its affiliates and holds Merus and its affiliates harmless
against any taxes, social security premiums, costs, penalties, interest or other
liabilities regarding the potential tax and social security consequences
resulting from this Agreement.

2

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

2.7

The Consultant shall be indemnified by Merus to the fullest extent permitted by
applicable law and the organizational documents of Merus, against any losses,
damages, liabilities, claims, actions, judgments, costs and expenses (including
without limitation, attorneys’ fees and expenses) that may be incurred by him in
the course of, or in connection with, the performance of the Services.  Without
limiting the foregoing, for purposes of the Indemnification Agreement, dated as
of June 25, 2019, between Merus N.V. and the Consultant, “Corporate Status”
shall include the Consultant’s service under this Agreement.

 

3.

TERM

3.1

This Agreement shall commence on the Effective Date and shall continue for one
(1) year from the Effective Date, subject to earlier termination pursuant to
clause 3.2.

3.2

This Agreement may be terminated at any time by either Party, and for any
reason, upon written notice to the other Party.

3.3

All rights granted to Merus in respect of work performed and services rendered
by Consultant and the products of such work and services, and all rights granted
to Consultant for payments to be received under this Agreement, which arise
prior to the date of termination of this Agreement, shall not be prejudiced or
affected by such termination. Termination or expiry of this Agreement under
clause 3.1 or 3.2 above shall not affect the accrued rights of the Parties that
arose in any way out of this Agreement as at the date of termination or expiry.
In particular, but without limitation, the provisions of clauses 3, 4.3, 5, 6
and 7 shall survive this Agreement and shall remain in full force and effect.

3.4

Except as may be required for the performance of Consultant’s duties as a member
of the Board, Consultant agrees to promptly return, following the termination of
this Agreement or upon earlier request by Merus, all drawings, tracings, and
written materials in Consultant’s possession and supplied by Merus in
conjunction with the performance of the Services under this Agreement or
generated by Consultant in the performance of the Services under this Agreement.

3.5

For the avoidance of doubt, Consultant shall serve as a member of the Board
until Consultant resigns or is no longer a member of the Board pursuant to the
terms of the applicable governing documents of Merus N.V. and its affiliates,
whether or not Consultant continues to perform Services pursuant to this
Agreement.

 

4.

independent contractor

4.1

This Agreement is a contract for the provision of services. Nothing in this
Agreement shall be deemed to make Consultant an employee of Merus or any of its
affiliates. Nothing herein shall be construed to create an employer-employee
relationship between Merus and Consultant or to entitle Consultant to any
benefits provided by Merus to its employees. If Consultant is reclassified by a
state or federal agency or

3

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

court as an employee, Consultant will become a reclassified employee and will
receive no benefits except those mandated by state or federal law, even if by
the terms of the benefit plans of Merus or its affiliates in effect at the time
of such reclassification Consultant would otherwise be eligible for such
benefits.  

4.2

Except with respect to Consultant’s service as a member of the Board, Consultant
shall not have any express or implied right or authority to assume or create any
obligations on behalf of, or in the name of, Merus or any of its affiliates, or
to bind Merus or any of its affiliates to any contract, agreement or undertaking
with any third party. Nothing contained in this Agreement shall be construed or
applied to create a partnership, agency, or joint venture relationship between
Consultant and Merus or any of its affiliates.  Similarly, Consultant shall not
state or imply, directly or indirectly, that Consultant is empowered to bind
Merus or any of its affiliates without Merus’ prior written consent.  

4.3

Consultant shall not use the name, trade name, trade mark or logo of Merus or
any abbreviation or adaptation thereof, in any advertising, trade display,
public statement or for any other purposes, without the prior written consent of
Merus.

4.4

Consultant agrees that while acting as a consultant for Merus (the “Merus
Consultancy”), neither Consultant nor anyone assisting Consultant will engage in
any activities that are adverse to the interests of Merus or any of its
affiliates. Reports and other documents generated, or obtained by Consultant in
the course of the Merus Consultancy (the “Consulting Materials”) will be the
property of Merus. If authored by Consultant, they will be considered "Works
Made For Hire" and all right, title and interest in such works is hereby
assigned by Consultant to Merus.

5.

CONFIDENTIALITY

5.1

Consultant shall not during the term of this Agreement or at any time after its
termination, without the prior written consent of Merus, disclose1 to any third
party any information, data, inventions, methods, know-how, trade secrets or
materials concerning the research and development, products, finances, strategy,
business or other affairs of Merus or any of its affiliates or of any client,
customer or collaborator thereof, which Consultant learns or obtains in the
course of his Services hereunder, including Consultant’s work, opinions,
conclusions and communications with Merus with respect to this Agreement
including any Consulting Materials (the “Confidential Information”). Consultant
shall keep the Confidential Information confidential and in a secured place.
Consultant agrees that the Confidential Information will be covered by the
utmost confidentiality to the full extent provided by law and Consultant agrees
to do all things necessary to preserve the confidentiality of the Confidential
Information, using at least the same degree of care and discretion, but no less
than a reasonable degree of care and discretion, in maintaining the
confidentiality of the Confidential Information as he uses with his own
confidential information.  

 

1 

The term “disclose”, “disclosing”, “disclosure” or the like, in this Section and
throughout this Agreement, shall be deemed to include the disclosure or release
of information by written, oral, visual and/or auditory means as well as the
provision of access to information.

4

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

Consultant shall notify Merus immediately upon Consultant’s discovery of any
unauthorized disclosure, loss, or compromise of the Confidential Information.  

5.2

Information disclosed by Merus for which Consultant can establish the following
shall not constitute Confidential Information:

 

a.

at the time of disclosure by Merus, the information is generally available in
the public domain;

 

b.

after disclosure by Merus, the information becomes generally available in the
public domain by publication or otherwise, except by breach of this Agreement by
Consultant or breach by any other party under an agreement of confidentiality
with Merus;

 

c.

by contemporaneous and competent written records, the information was in his
possession at the time of disclosure by Merus and was not acquired directly or
indirectly from Merus or from any other party under an agreement of
confidentiality with Merus;

 

d.

by contemporaneous and competent written records, the information was received
from an independent source who has a lawful right to disclose the Confidential
Information; or

 

e.

the information is permitted to be disclosed by prior written approval of Merus.

5.3

Consultant shall not during the term of this Agreement use any of the
Confidential Information other than as is strictly necessary in performing the
Services. Consultant shall not disclose the Confidential Information, or any
part thereof, to his affiliates, agents, or employees, except those who need to
know the information to perform in accordance with this Agreement and on signed
terms of confidentiality at least as restrictive as those set forth
herein.  Consultant agrees that all documentary material provided to the
Consultant by Merus together with all copies thereof must be returned
immediately upon request. In addition, any activities that Consultant performs
under this Agreement and any conclusions or judgments that Consultant reaches or
has reached must be maintained as confidential in the same way. Consultant
understands that these confidentiality and non-use restrictions will continue
even upon the termination of the consulting work for Merus.

5.4

After completion of the Services or termination of this Agreement, whichever
occurs earlier, and except as may be required for the performance of
Consultant’s duties as a member of the Board, Consultant shall have no right to
use any Confidential Information and shall promptly return or destroy all
Confidential Information, including all documents, correspondence and records
containing or developed using Confidential Information. Consultant shall certify
he has complied with this Section 5.4 within ten (10) calendar days of Merus’
request.  

5.5

Nothing contained herein shall be deemed to imply or otherwise constitute the
grant of any right or license regarding any Confidential Information. The
Confidential Information and any intellectual property rights relating to the
Confidential

5

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

Information shall remain the exclusive property of Merus. Merus makes no
representation or warranty as to the Confidential Information, including to the
accuracy or completeness thereof.  Merus shall have no liability to Consultant
arising from the use of the Confidential Information for the Services.  

5.6

Notwithstanding anything to the contrary herein, nothing in this Agreement is
intended to or will be used by Merus in any way to prohibit Consultant from
reporting possible violations of U.S. federal law or regulation to any United
States governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the U.S. Securities Exchange Act of 1934
or Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (A) Consultant shall not be in breach of this
Agreement and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (B) if Consultant files a lawsuit for retaliation
by Merus or any of its affiliates for reporting a suspected violation of law,
Consultant may disclose the trade secret to Consultant’s attorney, and may use
the trade secret information in the court proceeding, if Consultant files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

6.

ASSIGNMENT OF INTELLECTUAL PROPERTY

6.1

Consultant agrees that all ideas, inventions, discoveries, creations,
manuscripts, properties, innovations, improvements, know how, inventions,
designs, developments, apparatus, techniques, methods, and formulae that
Consultant conceives, makes, develops or improves as a result of performing the
Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of Merus (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of Merus.  Consultant hereby assigns all right, title and interest in
such Inventions.  

6.2

Consultant shall promptly disclose and deliver to Merus all Inventions or
Consulting Materials, including any reports and other documents generated, or
obtained by Consultant in the course of the Merus Consultancy, as well as any
data, methods, reports, materials, inventions, discoveries, trade secrets, works
of authorship and other information, whether or not patentable, that are
discovered or developed by Consultant in connection with the performance of the
Services. Merus shall be

6

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

entitled to make such use of the Consulting Materials during the term of this
Agreement and thereafter in whatsoever manner Merus chooses and, without
limitation, shall be entitled to incorporate such Consulting Materials or any
part of them in any publication or document that may be published by Merus from
time to time.  

6.3

Consultant hereby irrevocably assigns to Merus, free from all encumbrances, all
rights, title, and interest, including all intellectual property rights, in or
relating to the Consulting Materials, and any ideas, inventions and improvements
related thereto. Consultant further represents that all of Consultant’s
personnel performing any part of the Services are obligated to assign to
Consultant all Inventions, Consulting Materials, and intellectual property
rights that are necessary to enable Consultant to grant Merus all rights
Consultant grants under this Agreement.  Consultant agrees to provide Merus the
right to inspect Consultant’s assignment forms used with its personnel for
conformance with United States and ex-United States law.  

6.4

Consultant hereby appoints Merus as his attorney for the purpose of executing in
the name and on behalf of Consultant all such deeds and documents as may be
required to fully vest in Merus the rights assigned pursuant to this Section 6.

6.5

The assignments contained in this Section 6 shall not be affected by reason of
the termination of this Agreement for whatever reason.

6.6

Merus shall be under no obligation to apply for or seek to obtain patent, design
or other protection in relation to any of the Consulting Materials or
Inventions, or in any way to use, exploit or seek to benefit from any of the
Consulting Materials or Inventions.

6.7

Consultant shall provide such assistance as Merus may reasonably request in any
proceedings and/or actions relating to the intellectual property rights in the
Consulting Materials or Inventions, which will be at Merus’ cost.

6.8

Merus acknowledges that any rights assigned to it pursuant to this Section 6 are
assigned on an "as is" basis.  


7.Data protection

7.1

Merus and its affiliates may process personal data relating to Consultant for
the purposes of and within the framework of this Agreement and the performance
of Services thereunder. The personal data collected may include a copy of an
identification document, contact details and bank account number. All such
personal data shall be handled in a proper and careful manner in accordance with
applicable law, including the General Data Protection Regulation (GDPR) and the
Dutch Implementation Act GDPR (Uitvoeringswet Algemene Verordening
Gegevensbescherming).

7.2

This encompasses, among other things, that Merus has implemented sufficient
technical and organisational measures to ensure the protection of personal data.
Personnel or third parties that have access to personal data will be bound by

7

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

confidentiality obligations. Further, Consultant has several rights regarding
its personal data collected and/or processed by Merus, including the right to
access, correction, deletion and portability of Consultant's personal data. For
the purpose of the performance of this Agreement, Merus may transfer
Consultant's personal data to third parties, provided that there is a legitimate
interest in doing so. Where such third parties are located outside the European
Economic Area in countries that are not deemed to have an adequate level of data
protection, Merus will ensure that sufficient safeguards are in place or that
the explicit consent for such transfer is obtained from Consultant. The
Workforce Privacy Policy of Merus provides further information on data
protection and applies to the processing of the personal data of Consultant by
Merus.

7.3

Consultant shall comply with Merus’ rules and policies regarding the processing
of personal data should it process any personal data on behalf of Merus in
performing the Services.  

 

8.MiscelLaneOus

8.1

Consultant hereby agrees in consideration of Merus’ agreement to engage
Consultant and pay compensation for the Services rendered to Merus and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, that Consultant shall not, without the prior written consent of
Merus, directly or indirectly, consult for, or become an employee of, any
company which conducts business in the Field of Interest anywhere in the
world.  As used herein, the term “Field of Interest” shall mean any business or
enterprise that develops, manufactures, applies, designs, markets, licenses,
sells, uses or provides any therapeutic drug relating to the treatment of NRG1
fusion positive maladies. The limitations on competition contained in this
Section 8.1 shall continue during the time that Consultant performs any services
for Merus (whether pursuant to this Agreement or otherwise and including
services performed on the Board of Directors of Merus N.V.), and during the
period beginning on the date Consultant no longer performs services for Merus or
any of its affiliates and ending on the date twelve (12) months thereafter.  If
any part of this section should be determined by a court of competent
jurisdiction to be unreasonable in duration, geographic area, or scope, then
this Section 8.1 is intended to and shall extend only for such period of time,
in such area and with respect to such activity as is determined to be
reasonable.  

8.2

This Agreement constitutes the entire agreement between the Parties with regard
to the subject matter hereof, and replaces and supersedes all other agreements
or understandings relating to the subject matter hereof, whether written or
oral. No modification, amendment, supplement to, or extension of this Agreement
shall have any force or effect unless reduced to writing and signed by each
Party.

8

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

8.3

Consultant warrants to Merus that he is entitled and authorized to enter into
this Agreement and perform his obligations hereunder, without breaching any
other existing contractual obligations he may have.

8.4

Consultant warrants to Merus that he shall conduct his Services in accordance
with uncompromising honesty and integrity and that it shall comply with the Code
of Business Conduct and Ethics, as published on Merus N.V.’s website
(http://www.merus.nl à Investors & Media à Corporate Governance à Governance
Documents à Code of Business Conduct and Ethics).

8.5

All notices, documentation and communications shall be in English and sent by
personal delivery, pre-paid registered mail, or overnight courier, to the
relevant address set out below and shall be deemed to have been given on the
date of receipt.  Parties shall also send each other notice through email at the
email addresses set out below.

 

If to Consultant at the last known email address of Consultant

If to Merus

 

[email]

 

Legal@merus.nl (or to another officer at Merus N.V.

 

 

8.6

This Agreement, and all claims and/or causes of action (whether in contract,
tort, or statute) that may be based upon, arise out of, or relate to this
Agreement, or the negotiation, execution, or performance of this Agreement
(including any claim or cause of action based upon, arising out of, or related
to any representation or warranty made in or in connection with this Agreement),
shall be governed by, and enforced in accordance with, the laws of the State of
Delaware without giving effect to any laws, rules, or provisions that would
cause the application of the laws, rules, or provisions of any other
jurisdiction. If any dispute arises out of or in connection with this Agreement,
the Parties will themselves endeavor to settle such dispute amicably.  If the
Parties fail to reach an amicable settlement of the dispute within a reasonable
period of time, such dispute shall, to the exclusion of all others, be referred
exclusively to a court of applicable jurisdiction in the Commonwealth of
Massachusetts and the Parties agree that judgments of the Massachusetts courts
of applicable jurisdiction are enforceable in any court having jurisdiction over
the Parties.  

8.7

This Agreement has been prepared in the English language and the English
language shall control its interpretation.  

8.8

No claim, right or remedy of a Party under this Agreement shall be deemed to be
waived in whole or in part unless such waiver is in writing and signed.  No
relaxation, forbearance, delay or indulgence by a Party in enforcing any of the
provisions of this

9

US-DOCS\115505104.4

--------------------------------------------------------------------------------

 

 

 

Agreement shall prejudice, affect or restrict the rights of that party under
this Agreement, nor shall any waiver by a Party of a violation of this Agreement
operate as a waiver of any subsequent or continuing violation.

8.9

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) that provision shall be deemed amended to achieve as nearly
as possible the same effect as the original provision, and (b) the legality,
validity, and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby.

8.10

This Agreement may be executed electronically (by PDF) and/or in counterparts,
each of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument.

8.11

All rights attaching to Merus and Consultant under this Agreement will bind and
inure to the benefit of their respective successors, heirs, executors and
administrators and permitted assigns.  Consultant shall not assign or delegate
his obligations under this Agreement either in whole or in part without the
prior written consent of Merus.

8.12

The section headings herein are intended for convenience of reference only and
are not intended to affect the meaning or interpretation of this Agreement.  

 

IN WITNESS WHEREOF, the Parties have caused this document to be executed by
their duly authorized representatives as of the Effective Date.

 

Merus US, Inc.

Victor Sandor, M.D.

 

/s/ Peter B Silverman/s/ V Sandor

Name:Peter B. SilvermanName: Victor Sandor

Title: EVP, General CounselTitle:

Date: June 8, 2020Date: 06/05/2020

10

US-DOCS\115505104.4